SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 21, 2012 NIGHTCULTURE, INC. (Exact name of registrant as specified in Charter) Nevada 0-49648 73-1554122 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 6400 Richmond Avenue Houston, Texas 77057 (Address of Principal Executive Offices)(Zip Code) 832-535-9070 (Issuer Telephone number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Current Report on Form8-K/A amends the Current Report on Form8-K filed with the Securities and Exchange Commission (the “SEC”) on May 21, 2012 (the “Original 8-K”) by NightCulture,Inc., a Nevada corporation (the “Company”), to provide the required financial statements and exhibits in connection with the Company’s acquisition of Stereo Live, LLC, a Texas limited liability company (“SL LLC”). This Current Report on Form 8-K/A amends Item 9.01(a) and Item 9.01(b) of the Original 8-K to provide certain historical financial information of SL LLC and the Company’s unaudited pro forma financial information relating to the effects of the acquisition. 2 Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Business Acquired The Audited Financial Statements of Stereo Live, LLC as of and for the years ended December 31, 2011 and 2010, are attached as Exhibit 99.1. The Unaudited Financial Statements of Stereo Live, LLC as of and for the three months ended March 31, 2012 and 2011, are attached as Exhibit 99.2. (b) Pro Forma Financial Information The Unaudited Pro Forma Condensed Combined Balance Sheet of Registrant as of March 31, 2012, and the Unaudited Pro Forma Condensed Combined Statements of Income of Registrant for the year ended December 31, 2011 and the three months ended March 31, 2012, are attached as Exhibit 99.3. (d) Exhibits Audited financial statements of Stereo Live, LLC as of and for the years ended December 31, 2011 and 2010 Unaudited financial statements of Stereo Live, LLC as of and for the three months ended March 31, 2012 and 2011 Unaudited Pro Forma Condensed Financial Statements 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. NIGHTCULTURE, INC. Dated: July 31, 2012 By: /s/Michael Long Michael Long President 4
